1

2

3                            UNITED STATES DISTRICT COURT
4                         SOUTHERN DISTRICT OF CALIFORNIA
5
      UNITED STATES OF AMERICA,
                                                   Case No.: 20-cr-02974-CAB
6

7           v.
8                                                  ORDER CONTINUING MOTION
      JASON ELLSWORTH, et. al.
                                                   HEARING / TRIAL SETTING AND
9                                                  EXCLUDING TIME UNDER THE
        Defendants.
                                                   SPEEDY TRIAL ACT
10

11
           For reasons stated in the joint motion, incorporated by reference herein, the Court
12
     finds the ends of justice served by granting the requested continuance outweigh the best
13
     interest of the public and the Defendants in a speedy trial.
14
           In addition, given the grave public-health concerns discussed in Orders of the Chief
15
     Judge, denial of a continuance is likely to deny all counsel reasonable time necessary for
16
     effective preparation, taking into account the exercise of due diligence.
17
           IT IS HEREBY ORDERED that the joint motion is granted. The motion hearing/trial
18
     setting set for July 16, 2021 shall be continued to September 17, 2021 at 10:30 a.m.
19
           IT IS FURTHER ORDERED that the time between the filing of the joint motion until
20
     September 17, 2021, be deemed excludable time under the Speedy Trial Act pursuant to 18
21
     U.S.C. §§ 3161(h)(7) and 3161(h)(8), in addition to any time excludable, pursuant to 18
22
     U.S.C. § 3161(h)(1)(F), resulting from pretrial motions already filed.
23
           IT IS SO ORDERED.
24
           DATED: July 14, 2021.
25

26                                             _________________________________
                                               The Honorable Cathy Ann Bencivengo
27                                             United States District Judge
28



30
